PER CURIAM.
We conclude that the appellate division of the circuit court departed from the essential requirements of the law in denying petitioners the right to intervene in an appeal from a decision of the Miami-Dade County Board of Rules and Appeals which directly affected their property. 39 Fla. Jur.2d Parties §§ 20, 60-61 (1999); see Fla.R.App.P. 9.020(g)(2); Wags Transp. Sys., Inc. v. City of Miami Beach, 88 So.2d 751 (Fla.1956).
Accordingly, the order below is quashed and the cause is remanded with directions forthwith to permit the petitioners to appear as appellees in appellate division case number 99-184 AP. Rehearing is dispensed with.
Certiorari granted.